Citation Nr: 0704772	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  06-29 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the November 30, 1988 and March 26, 1990 decisions of 
the Board of Veterans' Appeals (Board) should be reversed or 
revised on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran entered active duty in June 1943 and was killed 
in action in June 1944.  He and the appellant (the moving 
party in this decision) had been married in December 1942.  
She was awarded Department of Veterans Affairs (VA) death 
benefits, effective from the date following the veteran's 
death.  The appellant's death benefits were terminated in 
November 1946 due to her remarriage. 

This matter is currently before the Board on motion by the 
moving party for revision or reversal of the November 30, 
1988 and March 26, 1990 decisions of the Board on the grounds 
of clear and unmistakable evidence (CUE) in the denial of 
entitlement to VA death benefits.

In a November 2006 letter to the moving party's accredited 
representative of record, the Board acknowledged the CUE 
motion and advised the moving party and her representative to 
review the rules relating to such matters found at 38 
U.S.C.A. § 7111 (West 2002 & Supp. 2005) and 38 C.F.R. 
§§ 20.1400-1411 (2006).  

This case was advanced on the docket on account of the 
appellant's age. 


FINDINGS OF FACT

1.  On November 30, 1988 the Board issued a decision denying 
entitlement to VA death benefits.

2.  On March 26, 1990 the Board entered a decision that 
declined to reopen the claim for VA death benefits.  

3.  The veteran's allegations of error in the Board's 
November 30, 1988 and March 26, 1990 decisions amount to no 
more than a disagreement with how the RO weighed or evaluated 
the evidence.

4.  The November 30, 1988 and March 26, 1990 decisions of the 
Board did not contain error in fact or of law that compels 
the conclusion that but for the error the outcome would have 
been different.


CONCLUSION OF LAW

An award of VA death benefits based on clear and unmistakable 
error in the November 30, 1988 and March 26, 1990 decisions 
of the Board is not warranted. 38 U.S.C.A. § 7111 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 20.1400-20.1411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2005).  To implement the provisions 
of the law, VA promulgated regulations published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include enhanced duties to notify 
and assist claimants for VA benefits.

However, given the law by which CUE motions are adjudged, the 
Board notes that the duty to notify and assist imposed by the 
VCAA are not applicable. See Livesay v. Principi, 15 Vet. 
App. 165 (2001).  As noted in Livesay, allegations of clear 
and unmistakable error are not conventional appeals, but are 
instead requests for revision of previous decisions.  A claim 
or motion based on CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision. 
Livesay, 15 Vet. App. at 178-179.  Moreover, that litigant 
has the burden of establishing such error on the basis of the 
evidence then of record. Id.

Law and Regulations

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Rules of Practice of the 
Board at 38 C.F.R. Part 20 (2006).  Rule 1403 of the Rules of 
Practice found at 38 C.F.R. § 20.1403 (2006) relates to what 
constitutes CUE.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time were not before the Board, or the statutory 
and regulatory provisions extant at the time were incorrectly 
applied.  Review for clear and unmistakable error in a prior 
Board decision must be based on the record and the law that 
existed when that decision was made. See Fugo v. Brown, 6 
Vet. App. 40 (1993)

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable. 38 C.F.R. § 20.1403(c)(2006).

Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an earlier 
diagnosis considered in a decision), and the VA's failure to 
fulfill the duty to assist, and/or evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated). 
See, e.g., 38 C.F.R. § 20.1403(d) (2006).  The Court of 
Appeals for Veterans Claims (Court) has held that allegations 
that previous adjudications have improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of clear and unmistakable error.  Similarly, broad 
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of error cannot constitute a valid claim of 
clear and unmistakable error. Fugo, 6 Vet. App. at 44.  

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation. 38 C.F.R. 
§ 20.1403(e) (2006).

The moving party in this case, along with her attorney, has 
set forth a clear and specific allegation of CUE in the 
November 30, 1988 and March 26, 1990 Board decisions denying 
entitlement to VA death benefits, and has pleaded an error in 
fact with sufficient specificity to enable the Board to 
decide the CUE claim on the merits.  Specifically, the moving 
party argues that the Board mischaracterized the facts of her 
case as applied to 38 C.F.R. § 3.11 in deciding the appeals 
in November 30, 1988 and March 26, 1990 and that but for the 
Board's error, entitlement to death benefits would have been 
granted. 

At the time of the November 30, 1988 and March 26, 1990 Board 
decisions, 38 C.F.R. § 3.11 provided that:

Any person who has intentionally and wrongfully caused the 
death of another person is not entitled to pension, 
compensation, or dependency and indemnity compensation or 
increased pension, compensation or dependency and indemnity 
compensation pension by reason of such death.  For the 
purposes of this section, the term dependency and indemnity 
compensation includes benefits at dependency and indemnity 
compensation rates paid under 38 U.S.C.A. § 1318. 38 C.F.R. 
§ 3.11.

The facts of the case may be summarized.  The evidence 
discloses that the veteran's service member husband, Elbert, 
was killed in action in 1944 and she was awarded VA death 
benefits.  Her benefits were terminated in November 1946 when 
she married Harold.  She reopened her claim for VA death 
benefits in January 1986 upon Harold's death in May 1984.  
The cause of death was a gunshot wound to the thorax which 
was designated a homicide.  A report of the criminal 
investigation following Harold's death prepared by the Boone 
County West Virginia Sheriff's department essentially found 
that he had been shot by the appellant either while sitting 
down or getting up from a couch.  It was initially noted that 
the motive for the shooting was unknown, but that she later 
stated that Harold had been drinking and taking pills, 
"talking crazy stuff" and saying he was going to shoot her.  
She related that she retrieved a gun and shot him and put the 
gun on the table.  

During subsequent circuit court proceedings, the appellant 
entered a plea of nolo contendere to the charge of voluntary 
manslaughter, a felony and lesser included offense contained 
in an indictment against her, as a result of a plea bargain 
agreement.  She was found guilty of involuntary manslaughter 
and was ordered confined pending an examination and report.  
A statement of the case on the appellant's behalf was 
compiled detailing a long history of abusive behavior, 
substance abuse and physical cruelty by Harold with the 
appellant as his victim.  As a result of the plea bargain 
agreement, the appellant requested permission in July 1985 to 
withdraw her plea of nolo contendere to the charge of 
voluntary manslaughter and entered a plea of no contest to 
the charge of involuntary manslaughter.  The motion was 
sustained and she was sentenced to a one-year county jail 
term with credit for time served.  She was released on bond 
and in July 1985, her sentence was suspended whereupon she 
was placed on probation for four years.  

In a statement dated in March 1987 on the appellant's behalf, 
her attorney argued that Harold's shooting death was an 
accident and that the plea of guilty to involuntary 
manslaughter was the equivalent of a negligent homicide which 
was a misdemeanor in West Virginia.  He stated that there was 
no finding, express or implied from the appellant's plea that 
she intentionally took Harold's life.  Various statements 
were received from family members attesting to Harold's 
extreme antisocial behaviors and supporting the appellant's 
claim that the shooting was accidental.  

In January 1988, the Board referred the case to the VA 
General Counsel for a determination as to whether the 
appellant was eligible for restoration of death benefits.  In 
an opinion dated in March 1988, the General Counsel concluded 
that 38 C.F.R. § 3.11 should be read to mean that any 
scenario by which a killing would enhance the perpetrator's 
benefit status invoked the prohibition of VA benefits, but 
that the regulation was not a bar to benefits merely where 
the appellant had slain the veteran.  It was emphasized that 
the critical issue under 38 C.F.R. § 3.11 and public policy 
was whether the beneficiary intentionally and wrongfully 
caused the death of the person whose demise triggered benefit 
eligibility.  

In it's November 30, 1988 decision, the Board stated that it 
was not convinced that the evidence reasonably supported the 
appellant's primary contention that Harold was shot 
accidentally.  It was found while the evidence did indicate 
that Harold did exhibit reprehensible behaviors, particularly 
after drinking and using drugs, it was not disputed that he 
was shot at a downward angle and that there was a powder burn 
around the entrance wound to his chest.  The Board stated 
that this was consistent with his having been shot at close 
range with a .38 caliber revolver when he was either sitting 
down or getting up from a couch, and that the weapon was 
pointed and fired at the victim.  It was noted that the 
appellant was subsequently arrested and charged with first 
degree murder and that her pleas of no contest to reduced 
charges were the result of plea agreements.  It was concluded 
under the circumstances that she was not entitled to death 
benefits because for VA purposes, she wrongfully and 
intentionally cause the death of another person.  The March 
26, 1990 Board decision found that no new and material 
evidence had been received to merit reopening the claim of 
entitlement to VA death benefits.

Here, the Board finds that the appellant's arguments with 
respect to the evidence at the time of the November 30, 1988 
and March 26, 1990 Board decisions amount to no more than a 
disagreement with how the facts and evidence were weighed or 
evaluated.  This same argument was advanced prior to the 
November 30, 1988 Board determination.  As noted above, this 
allegation is inadequate to raise a valid CUE claim. See 
Fugo, 6 Vet. App. at 44.  A claim of CUE must involve more 
than simple disagreement over how the facts were weighed. 
Damrel v. Brown, 6 Vet. App. 245 (1994); Russell v. Principi, 
3 Vet. App. 314 (1992). 

In conclusion, the Board finds that the requirements for a 
valid claim of CUE have not been satisfied with respect to 
the November 30, 1988 and March 26, 1990 Board decisions.  
The appellant has not provided reasons as to why one would be 
compelled to reach the conclusion, to which reasonable minds 
could not differ, that but for an alleged error, the results 
of the Board's November 30, 1988 and March 26, 1990 
determinations would have been manifestly different.  
Therefore, even accepting the moving party's contentions that 
the evidence of record at the time of the November 30, 1988 
and March 26, 1990 decision supported a finding that the 
veteran's death was accidental, the basis of any such 
argument is no more than a disagreement as to how the 
evidence was weighed and evaluated by the Board.  Such an 
argument of error can never constitute clear and unmistakable 
error. See 38 C.F.R. § 20.1403(d).  It is not enough that she 
argues that the Board should have reached a different 
conclusion on the evidence of record at the time of the 
November 30, 1988 and March 26, 1990 decisions.  In order to 
raise a valid claim of CUE, the claimant needs to provide 
specific reasons as to why any alleged error was outcome-
determinative. See Bustos v. West, 179 F.3d at 1381 (Fed. 
Cir. 1999).  As such, the moving party has not met the 
criteria for revising or reversing the Board's November 30, 
1988 and March 26, 1990 decisions that denied entitlement to 
VA death benefits. 

For the foregoing reasons, the Board finds that the appellant 
has not made a valid CUE claim with respect to the November 
30, 1988 and March 26, 1990 Board decisions. See 38 U.S.C.A. 
§ 5109A (West 2002 & Supp. 2005); 38 C.F.R. § 3.105(a)(2006).  
The claim must therefore be dismissed without prejudice to 
re- filing.


ORDER

The motion to revise or reverse the November 30, 1988 and 
March 26, 1990 decisions of the Board that denied entitlement 
to death benefits is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


